FILED
                             NOT FOR PUBLICATION                             SEP 15 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN RENE BAQUIAX; HECTOR DE                     No. 07-72153
LA CRUZ-REYES, aka Ernesto Rene
Baquiax-Tun,                                     Agency Nos.A070-934-660
                                                            A095-122-210
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 31, 2011
                              Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and McCUSKEY, Chief
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Michael Patrick McCuskey, Chief United States
District Judge for the Central District of Illinois, sitting by designation.
      Juan Rene Baquiax, and derivatively his son Ernesto Rene Baquiax-Tun,

natives and citizens of Guatemala, petition for review of a decision of the Board of

Immigration Appeals (“BIA”) dismissing their appeal of an Immigration Judge’s

(“IJ”) denial of their applications for asylum, withholding of removal, and

protection under the Convention Against Torture. Petitioners asserted past

persecution and a fear of future persecution on account of Baquiax’s former

military and police service. The BIA affirmed the IJ’s denial of relief on adverse

credibility grounds. This court reviews adverse credibility findings under the

substantial evidence standard. Chawla v. Holder, 599 F.3d 998, 1001 (9th Cir.

2010). An adverse credibility finding “will be upheld unless the evidence compels

a contrary result.” Id. (quoting Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.

2007)).

      The BIA found that the adverse credibility finding was supported by the

record, pointing specifically to discrepancies in the petitioner’s testimony

regarding petitioner’s service in the military and national police. The BIA also

pointed to discrepancies between the petitioner’s application and his testimony.

For example, the application described a dramatic raid by the guerillas on the

petitioner’s town, but his testimony failed to mention it, even when he was

questioned on the events of that year by the IJ. Such omissions lend support to the


                                           2
adverse credibility finding. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th

Cir. 2003). Petitioner was given ample opportunity to explain the discrepancies in

his testimony but provided no coherent explanation.

      Moreover, there is no indication that the discrepancies and inconsistencies

were the product of an unscrupulous application preparer or the petitioner’s poor

grasp of English. The petitioner had multiple opportunities to explain and correct

the flaws in both the application and the testimony.

      The petition for review is DENIED.




                                          3